DETAILED ACTION
	This Office action is in response to the election filed 1 November 2021.  Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I, claims 1-11, in the reply filed on 1 November 2021 is acknowledged.  The traversal is on the ground(s) that “claims themselves are never species” and “species always refer to the different embodiments of the invention.”  (Remarks, p. 8.)  This is not found persuasive because MPEP 809.02(a)(B) permits grouping of the claims in accordance with the species to which they are restricted, if the species cannot be conveniently identified.  Here, the Restriction identifies mutually exclusive characteristics of Species I-III, and has grouped claims for Applicant’s convenience.  Furthermore, where inventions are related as disclosed but are distinct as claimed, restriction may be proper (MPEP 806(B)).  The requirements for a proper restriction are set forth in MPEP 803(I): (A) The inventions must be independent or distinct as claimed; and (B) There would be a serious burden on the examiner if restriction is not required.  Both of the required criteria are met (as stated in the Restriction, and for the reasons below), thus the restriction is deemed proper.
Applicant further argues the Examiner must show that the identified species require a different field of search in order to establish serious search and/or examination burden for the patentably distinct species.  (Remarks. p. 11.)  The Examiner provided a substantive explanation as to why there would be a serious burden if restriction was not required, i.e., the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  The species require a different 
Species I: H01L21/76898, H01L23/481, H01L23/5384;
Species II: H01L25/043, H01L25/0657, H01L25/074, H01L25/0756, H01L25/117;
Species III: H01L2224/05085, H01L2224/0586, H01L2224/05093, H01L2224/05095.
Applicant is respectfully reminded that amendments to the examined claims of Species I must be commensurate in scope.  If amendments are deemed divergent, a second species requirement may be required.  
Rejoinder may be possible if future prosecution renders allowable subject matter and claims non-elected require all limitations of an allowable claim.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1 November 2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0020544 A1 to Park et al. (hereinafter “Park”).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding independent claim 1, Park (Fig. 1) discloses a semiconductor device, comprising: 
a first semiconductor substrate 110 having a first surface (bottom) and a second surface (top) opposite from each other; 
a first circuit layer (within 121/122) provided on the first surface of the first semiconductor substrate; 
a connection pad 173 provided on the second surface of the first semiconductor substrate; and 
a first penetration via and a second penetration via extending from the second surface of the first semiconductor substrate into at least a portion of the first circuit layer, wherein the first penetration via and the second penetration via are provided in a first penetration hole V2 and a second penetration hole V1, respectively, wherein each of the first and second penetration holes comprises a first portion, a second portion, and a third portion, wherein the first portions of the first and second penetration holes are adjacent to the second surface (top) of the first semiconductor substrate 110, and wherein a width d2 of the first portion of the first penetration hole V2 is smaller than a width d1 of the first portion of the second penetration hole V1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,415,804 B2 to Lee et al. (hereinafter “Lee”) in view of US 7,803,714 B2 to Ramiah et al. (hereinafter “Ramiah”).
Regarding independent claim 1, Lee (Fig. 9) discloses a semiconductor device, comprising: 
a first semiconductor substrate 230 having a first surface (bottom) and a second surface (top) opposite from each other; 
a first circuit layer (within 180) provided on the first surface of the first semiconductor substrate; 
a connection pad 115 provided on the second surface of the first semiconductor substrate; and 
a first penetration via 154c/152c/151c and a second penetration via (Fig. 9 is understood to show a representative subsection of the chip structure, as is customary in the art, thus multiple structures as illustrated are present in the chip structure) extending from the second surface of the first semiconductor substrate into at least a portion of the first circuit layer, wherein the first penetration via and the second penetration via are provided in a first penetration hole and a second penetration hole, respectively, wherein each of the first and second penetration holes comprises a first portion 151c, a second portion 152c, and a third portion 154c, wherein the first portions of the first and second penetration holes are adjacent to the second surface (top) of the first semiconductor substrate 230. 
Lee fails to expressly disclose a width of the first portion of the first penetration hole is smaller than a width of the first portion of the second penetration hole.  In the same field of endeavor, Ramiah (Fig. 6) discloses a semiconductor substrate 12 having a first surface and a second surface opposite from each other; a connection pad 14 provided on the second surface of the semiconductor substrate; a first penetration via 30’ and a second penetration via 32’ extending from the second surface of the first semiconductor substrate, wherein the first penetration via and the second penetration via are provided in a first penetration hole and a second penetration hole (Fig. 6), respectively, wherein each of the first and second penetration holes comprises a first portion, a second portion, and a third portion, wherein the first portions of the first and second penetration holes are adjacent to the second surface of the first semiconductor substrate 12, wherein a width D2 of the first portion of the first penetration hole 30’ is smaller than a width D3 of the first portion of the second penetration hole 32’.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Lee to include penetration holes and vias of varying widths as disclosed by Ramiah for the purpose of establishing electrical connection and heterogeneous chip integration (col. 1, lines 45-60).  
Regarding claim 2, Lee and Ramiah disclose the device of claim 1, Lee (Fig. 9) discloses further wherein the first circuit layer comprises a first via pad 170 and a second via pad 170 therein, wherein the first penetration via 154c/152c/151c is coupled to the first via pad, and wherein the second penetration via is coupled to the second via pad (Fig. 9 is understood to show a representative subsection of the chip structure, as is customary in the art, thus multiple structures as illustrated are present in the chip structure).
Regarding claim 3, Lee and Ramiah disclose the device of claim 2, Lee (Fig. 9) discloses further wherein a width of the first via pad 170 is larger than a width of the third portion 154c of the first penetration hole, and wherein a width of the second via pad is larger than a width of the third portion of the second penetration hole (Fig. 9 is understood to show a representative subsection of the chip structure, as is customary in the art, thus multiple structures as illustrated are present in the chip structure).
Regarding claim 4, Lee and Ramiah disclose the device of claim 2, Lee (Fig. 9) discloses further wherein the first penetration hole and the second penetration hole extend an equal distance from the second surface of the first semiconductor substrate 230, and wherein a height of the first portion 151c of the first penetration hole is less than a height of the second portion 152c of the second penetration hole (the Examiner notes: the “first portion” may be selected to have a height less than a height of the “second portion” of the second penetration hole since the portions are open to interpretation not constrained by the labels of the prior art).
Regarding claim 5, Lee and Ramiah disclose the device of claim 1, Lee (Fig. 9) discloses wherein a width of the third portion (portion of 154c) of the first penetration hole is less than a width of the second portion 152c of the first penetration hole.
Regarding claim 6, Lee and Ramiah disclose the device of claim 1, Lee (Fig. 9) discloses wherein a sidewall of the first portion 151c of the first penetration hole is substantially perpendicular to the second surface of the first semiconductor substrate 230, and wherein a sidewall of the second portion (152c, portion of 154c) of the first penetration hole has a different inclination angle than the sidewall of the first portion of the first penetration hole (the Examiner notes: the “second portion” may be selected to read on the recited limitations since the portions are open to interpretation and not constrained by the labels of the prior art).
Regarding claim 7, Lee and Ramiah disclose the device of claim 6, Lee (Fig. 9) discloses wherein an angle between the sidewall of the second portion (152c, portion of 154c) of the first penetration hole and the first surface of the first semiconductor substrate is greater than 0° and smaller than 90°.
Regarding claim 8, Lee and Ramiah disclose the device of claim 6, Lee (Fig. 9) discloses wherein a width of the second portion (152c, portion of 154c) of the first penetration hole is less than or equal to a width of the first portion 151c of the first penetration hole.
Regarding claim 9, Lee and Ramiah disclose the device of claim 6, Lee (Fig. 9) discloses wherein a width of the second portion (152c, portion of 154c) of the first penetration hole decreases with decreasing distance from a bottom surface of the first penetration hole (Fig. 9).
Regarding claim 10, Lee and Ramiah disclose the device of claim 6, Lee (Fig. 9) discloses wherein a sidewall of the first portion 151c of the second penetration hole is substantially perpendicular to the second surface of the first semiconductor substrate 230, and wherein a sidewall of the second portion (152c, portion of 154c) of the second penetration hole has a different inclination angle from the sidewall of the first portion of the second penetration hole (the Examiner notes: the “second portion” may be selected to read on the recited limitations since the portions are open to interpretation and not constrained by the labels of the prior art).
Regarding claim 11, Lee and Ramiah disclose the device of claim 10, Lee (Fig. 9) discloses wherein the sidewall of the second portion of the first penetration hole differs from the sidewall of the second portion of the second penetration hole in terms of an inclination angle relative to the second surface of the first semiconductor substrate (the Examiner notes: the “second portions” may be selected to read on the recited limitations since the portions are open to interpretation and not constrained by the labels of the prior art).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
28 February 2022



/LAURA M MENZ/Primary Examiner, Art Unit 2813